Citation Nr: 1509296	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO. 10-38 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment in the calculated amount of $7,993.80.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to November 1994 and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises that denied a waiver of a debt in the amount of $7,993.80.

The Board notes that the Veteran's appeal was initially denied as it was concluded that he had not filed a timely notice of disagreement.  The Board previously reviewed the evidence of record and concluded that the date of receipt of the Veteran's notice of disagreement in this case should not serve as a bar to the adjudication of his waiver petition.  Therefore, the appeal will be decided on the metis.


FINDINGS OF FACT

1.  As a result of receiving concurrent full military pay and allowances and VA disability benefits at the 10 percent rate after leaving active service in September 2003 without informing VA, an overpayment of disability compensation in the amount of $7993.80 was created. 

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.

3.  The Veteran and VA were both partially at fault in the creation of the overpayment of VA compensation benefits.
 
4.  A recovery of the overpaid VA compensation benefits would not result in an undue hardship of the Veteran.

5.  The recovery of the overpayment following separation in 2003 defeats the purpose for which the benefits were intended.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of disability compensation in the amount of $7,993.80 have been met.  38 U.S.C.A. § 5302, 5304 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims as the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

In reaching this decision, the Court observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his/her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a).  In addition, by regulation it is required that when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d).  The individual must also be notified of his rights and remedies, specifically, that he or she may informally dispute the debt, or the amount of the debt; that he or she may request a waiver; that he or she may request a hearing; and that he or she may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. § 1.911(d).  In the instant case, this information was provided to the Veteran in October 2008, September 2009, and October 2009 letters, and the April 2010 decision denying a waiver.  However, the Board notes that prior to the decision, the Veteran was not informed as to the 180 day time limit for filing a waiver.  While the April 2010 decision denying the Veteran's waiver indicates that the October 2009 letter instructed the Veteran of his right to file a waiver within 180 days, review of that correspondence does not reflect this.  Rather, the October 2009 correspondence simply informs the Veteran that he may file a waiver but gives no instruction as to time constraints.  Further, the only evidence of record concerning time limits for filing a disagreement appears in the September 2009 notice which instructed the Veteran that he had one year in which to file a notice of disagreement.  Therefore, the Board has determined that the Veteran's claim should not be barred by his untimely filing of a waiver as the record does not demonstrate that he was adequately informed of the 180 day filing period.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran has not identified any additional evidence that has not been obtained.  Accordingly, the Board concludes that the evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service personnel records showed that the Veteran had active duty from June 1990 to November 1994 and was later activated from the Reserves from January 2003 to September 2003.

Pension, compensation, or retirement pay on account of any person's own service shall not be paid to such person for any period for which such person received active service pay.  38 U.S.C.A. § 5304(c).  At the time of his entry on active duty in January 2003, the Veteran was receiving VA disability compensation at the 10 percent rate.  In a previous VA award letter, the RO advised the Veteran that his payments may be affected by receipt of active duty or drill pay or reentrance on active duty and that he must promptly notify VA if these circumstances arise.

The Veteran was notified in October 2008 that he had incorrectly received disability compensation while on active duty in 2003.  He was then notified in September 2009 that an overpayment had been created in the amount of $7993.80.  The Veteran subsequently filed a waiver in April 2010.  The amount at issue is only the amount the Veteran was paid after he left active duty in September 2003.  There is no dispute about the overpayment during his active duty form January 2003 to September 2003 and the Veteran has not requested waiver of that amount.  He is only seeking waiver for the overpayment created after he left service.

A waiver of recovery of an overpayment or waiver of collection of any indebtedness is not warranted where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302.  Upon review of the record, the Board concludes that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in this case. 

Given that preliminary finding, the dispositive question before the Board is whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:
 
1. Fault of debtor.  Where actions of the debtor contribute to creation of the debt.
2. Balancing of faults.  Weighing fault of the debtor against VA fault.
3. Undue hardship.  Whether collection would deprive debtor or family of basic necessities.
4. Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
5. Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.
6. Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

As an initial matter, the Board finds that the Veteran was at fault in creating the debt as he failed to report his return to active duty to VA.  In this regard, in a February 1997 correspondence the Veteran specifically elected to receive pay and allowances for the performance of active duty in lieu of VA benefits.  The Veteran was therefore aware that he was not permitted to receive both VA benefits and military pay concurrently.  Further, the Veteran did not inform the VA that he was no longer on active duty following separation in September 2003.  However, to that point, a VA triage note from 2004 reflects a change of address for the Veteran, along with an acknowledgement that he had active duty service from January 2003 to September 2003.  The note also indicates that the Veteran's DD-214 should be reviewed.  Based on this evidence, it would appear that VA was aware as early as 2004 that the Veteran was no longer on active duty.  Therefore, the fault for creation of the overpayment lies with both parties.

Additionally, the record indicates that the Veteran has already repaid the outstanding debt and he has not claimed that repayment would create an undue hardship.  Therefore, collection would not deprive him of basic necessities.

Finally, the Board notes that withholding the Veteran's benefits during the period following separation in 2003 would not result in undue enrichment and would nullify the purpose for which the VA benefits were intended.  As the Veteran was entitled to these benefits for a previously service-connected disability, no undue enrichment would occur if he were to receive a waiver for benefits for which he was entitled to.  Further, not granting the waiver would nullify the objective of the VA benefits.  During the period following separation, the Veteran was still service-connected at the 10 percent level.  VA benefits are intended to compensate Veterans for lost earning capacity.  Following separation, the Veteran was no longer employed by the military and he was therefore entitled to receive compensation during that period.

In sum, the Board finds that equity and good conscience dictate that the Veteran's request for a waiver be granted.  Review of the evidence reveals that both parties are at fault for the creation of the overpayment.  Specifically, the Veteran did not inform VA that he had returned to active duty or that he was no longer active.  However, the evidence also indicates that VA was aware as early as 2004 that the Veteran had active service between January 2003 to September 2003 and simply failed to take action until September 2009.  Further, the Veteran was service-connected following separation in 2003 and is entitled to receive compensation for his service-connected disabilities during that period.  As such, no unjust enrichment would result in granting the waiver.  Lastly, the Board does not find it equitable to require the repayment of nearly $8,000 when the Veteran was in reality only overpaid approximately $980 and the $980 dollar amount is not at issue in this appeal.  The Veteran's request for a waiver of overpayment for the period following separation in September 2003 is therefore granted.


ORDER

Entitlement to waiver of overpayment in the calculated amount of $7,993.80 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


